Hammond, J.
As bearing upon the probability of the defendant’s story that before the delivery of the goods in question he had informed the plaintiff’s president that he was about to sell out his interest as shareholder in the Grocers Specialty Company, and his further statement that in pursuance of that intention he did thereafter, in the latter part of 1898, sell his shares of stock to Ward, we think the plaintiff was entitled to show that as late as November 1, 1899, such a conveyance had not been made.
In view of the evidence of Ward, who was the treasurer of the Grocers Specialty Company, that many of the books of the corporation had been destroyed, that after search made by him he could not find the stockbook, did not know where it was or whether it had been destroyed, and his want of recollection as to who were the stockholders or whether the defendant had transferred his shares, the copy of the record purporting to be signed by a person bearing his name and occupying the office which it was shown he occupied was admissible as some evidence to show that the Ward who testified was the same Ward who filed the certificate. Binney v. Russell, 109 Mass. 55. Only for this limited purpose was it admitted. The proof that the certificate was made by the Ward who testified, when taken in connection with his evidence upon the stand that if he made it he thought it was correct, had a tendency to show the truthfulness of the statements therein contained. See Atherton v. Emerson, ante, 199.
It is argued by the defendant that the evidence was not admissible to contradict Ward, called by the plaintiff, but the answer is that it did not contradict him. He had not testified *433to anything inconsistent with the return. He had simply said that he did not remember. . Nor was the certificate inadmissible upon the ground that it tended to contradict the defendant upon an immaterial matter. The truthfulness of the defendant’s statements as to his ownership of stock had a material bearing upon the probability of the ground of defense set up by him.

Exceptions overruled.